GERALDC. MANN




    Honorable George H. Sheppard
    Comptrollers of Public Accounts
    Austin, Texas
    Dear Zlr:                Opinion NO. o-2765-~
                             Re: Limiting Oplnlon No. o-2765, ~whlch
                                   holds a certain motor fuel tax re-
                                   fund claim to be lnvalld,‘to   such
                                   portion of the claim as was based
                                  upon Invoices of exemption which
                                  were not Lesued at the time of de-
                                   livery of the motor fuel in questlon,
                                   and holding the balance of such claim
                                   as was based upon invoices   of exemp-
                                   tlon duly and timely Issued, to be
                                   valid.
                  In our Opinion MO. o-2765, we held a described motor fuel
    tax refund claim to be wholly Invalid and void because the sup-
    porting Invoices of exemptlon were not executed, Issued and
    delivered       at the time of the delivery  of the motor fuel Involved
    ln~ such claim, as requlred by Article       7065a-13 (c) ,Revlsed Civil
    Statutes of Texas, and that you were therefore        required,   under
    Article       4350, Revised Civil Statutes  of Texas, to set up the
    amount of such refund claim warrant as a debt of the claimant to
    ;;zr”,;;te,      and to refuse to Issue future warrants until payment
                .
             Upon re-examination  of the factual statement submitted
    in your letter,   it appears that only R portlon of this retind
    claim Involved motor fiel upon which an involce of exemption did
    not issue at the time of delivery   thereof.   Rut the opinion under
    r&view proceeded upon the assumption that invoices    of exetiptlon
    had not issued at the time of the delivery    of the entire amount
    of motor fuel covered by the claim.
             Consequently, it is our purpose here not to depart ln
    anywise from the conclusions    reached in our Opinion No. 0-2765,
    but only to llmlt the scope thereof in accordance with the fore-
    going facts.   you are therefore    advised that such portion of the’
    motor fuel tax refund claim described      by you, as was not support-
    ed by lnvolces  of exemption issued at the time of delivery     of the
    motor fuel covered thereby, is wholly void and you are requlred,
    uncter Article 4350, Revised Civil Statutes of Texas, to set up the
Ronorable   George R. Sheppard,    page 2            0-2765-A


amount
_ .     thereof . as a
                     - debt
                         *. against
                                  .   the
                                       _. claimant,   in~'the'lssasiice   of
ruture warrants e nut the entlre claim 1s not lnvalidatti,            and
such portlon thereof as was regularly      silpgorted by Invoices of
eXemption which issued wlthln the time an8 manner proVfdeK.by
law, IS' not vitiated   by the."inv&lld portlon of the claim, &na
ls not a debt against the olaiinant within the meaning of said
Artlole  4350, Revised Civil Statutes of Texas.
         Trusting this fully elarlfles      the extent   of our rullhg
in Opinion NO. o-2765, we ere
                                    Yours very turlg
                                ATTORNEY
                                       GENERALOF TEXAS

                                    By s/Pat 151.Neff,   Jr.
                                          Pat #. Neff,   Jr.
                                         Assistant



APPROVED MAR 25, 1941
s/Grover Sellers
FIRST ASSISTANT
ATTORNEY GENZRAL
Approved Oplnlon Committee By s&E         Chairman